CWS MARKETING & FINANCE GROUP, INC. 3, #316 SAN DIEGO, CA 92310 August 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C.20549 Attention:Tom Kluck Re: CWS Marketing & Finance Group, Inc. Registration Statement on Form S-1 File No. 333-170828 Dear Mr. Kluck: CWS Marketing & Finance Group, Inc. (the “Company”) hereby requests, pursuant to Rule 461 under the Securities Act of 1933, as amended, that the above-referenced registration statement be accelerated to 5:00p.m., Eastern Time, on Thursday, September 1, 2011, or as soon thereafter as practicable. The Company hereby acknowledges that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, CWS Marketing & Finance Group, Inc. a Delaware corporation By: /s/ Craig Samuels Craig Samuels, President
